Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
* Note that all responses to this action should be sent to Art Unit 1765.

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by USPUB 20190338466 see abstract, Examples 1-4 and paragraphs [0002] - [00013], [0015], [016] [0022] [0023], [0028], [0031]  and claim 1.
US Pub 20190338466 directed to a method for regenerating cellulose fibers from cotton-containing textile, wherein the degree of polymerization (DP) of cellulose in cotton is reduced by using a DP decreasing agent, which is an endo-cellulase of the type EC Number 3.2.1.4, together with mechanical energy. The DP of cellulose in cotton is reduced to under 1500, which makes it particularly suitable for the following steps, especially the spinning step. The cellulose is further dissolved using cellulose solvent comprising NMMO or an aqueous mixture of NMMO and the obtained cellulose-containing liquid is subjected to a spinning process to produce cellulose fibers.

Specifically with regard to claim 1, directed to a method of producing cellulose filaments comprising mixing the-material comprising a blend of cellulose and polyester with a first portion of a super base-based ionic liquid to dissolve a first portion of cellulose and form a first cellulose solution and a first residue comprising polyester, see abstract and paragraph [0027] shows in the next step, “the cotton containing textile is treated with a cellulose-dissolving solvent to obtain a cellulose-containing liquid, or a cellulose solution. The use of the cellulose solvent preferably does not result in a DP being changed to a large extent (more than 5%). Therefore, preferably solvents and/or conditions are used so as to convert cellulose into a non-fibrous condition (cellulose solution). The cellulose hence retains its molecular structure and can be reused in fiber applications again. This is advantageously achieved using the amino oxide N-methyl morpholine N-oxide (NMMO), or a mixture thereof with water. The preferred solvent is amino oxide N-methyl morpholine N-oxide (NMMO)is a superbase as described in a related reference: Sherif Elsayed, et al.  Superbase-based protic ionic liquids for cellulose filament spinning, Sherif Elsayed, et al. Cellulose volume 28, pages 533–547(2021).  
•    removing the first residue comprising polyester from the first cellulose solution, and
•    directing the first cellulose solution to one or more processing steps to provide the cellulose filaments.  
Note US Pub 20190338466 discloses note paragraph [0020] wherein the starting material can also be a blend of cellulose with synthetic fibers such as polyester. An advantage of the method when applied to cotton-polyester blends as the starting material is that the cellulose fibers can be completely reused from the blend, due to the presence of a cellulose dissolution step. The synthetic fibers can for example be polyester (such as polyethylene terephthalate (PET)), polypropylene, polyamides, elastane, etc.  The blend textile can comprise yarns of the same composition, being a blend of cotton and synthetic fibers, or it can have yarns of different composition, e.g. separate cotton and synthetic yarns. The process can be applied to substantially 100% cotton textiles, cotton-synthetic fiber blends, and especially to cotton-polyester blend textiles, which represent the largest group of textile waste. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPUB 20190338466 see abstract, Examples 1-4 and paragraphs [0002] - [00013], [0015], [016] [0022] [0023], [0028], [0031]  and claim 1.
US Pub 20190338466 directed to a method for regenerating cellulose fibers from cotton-containing textile, wherein the degree of polymerization (DP) of cellulose in cotton is reduced by using a DP decreasing agent, which is an endo-cellulase of the type EC Number 3.2.1.4, together with mechanical energy. The DP of cellulose in cotton is reduced to under 1500, which makes it particularly suitable for the following steps, especially the spinning step. The cellulose is further dissolved using cellulose solvent 

Specifically with regard to claim 1, directed to a method of producing cellulose filaments comprising mixing the-material comprising a blend of cellulose and polyester with a first portion of a super base-based ionic liquid to dissolve a first portion of cellulose and form a first cellulose solution and a first residue comprising polyester, see abstract and paragraph [0027] shows in the next step, “the cotton containing textile is treated with a cellulose-dissolving solvent to obtain a cellulose-containing liquid, or a cellulose solution. The use of the cellulose solvent preferably does not result in a DP being changed to a large extent (more than 5%). Therefore, preferably solvents and/or conditions are used so as to convert cellulose into a non-fibrous condition (cellulose solution). The cellulose hence retains its molecular structure and can be reused in fiber applications again. This is advantageously achieved using the amino oxide N-methyl morpholine N-oxide (NMMO), or a mixture thereof with water. The preferred solvent is NMMO, as it is less aggressive and is easy in handling compared to other solvents. Particularly suitable are aqueous amino oxides, especially NMMO in mixtures with water.” Note that amino oxide N-methyl morpholine N-oxide (NMMO)is a superbase as described in a related reference: Sherif Elsayed, et al.  Superbase-based protic ionic liquids for cellulose filament spinning, Sherif Elsayed, et al. Cellulose volume 28, pages 533–547(2021).  
•    removing the first residue comprising polyester from the first cellulose solution, and
•    directing the first cellulose solution to one or more further processing steps to provide the cellulose filaments.  
Note US Pub 20190338466 discloses note paragraph [0020] wherein the starting material can also be a blend of cellulose with synthetic fibers such as polyester. An advantage of the method when applied to cotton-polyester blends as the starting material is that the cellulose fibers can be completely reused from the blend, due to the presence of a cellulose dissolution step. The synthetic fibers can for example be polyester (such as polyethylene terephthalate (PET)), polypropylene, polyamides, elastane, etc.  The blend textile can comprise yarns of the same composition, being a blend of cotton and synthetic fibers, or it can have yarns of different composition, e.g. separate cotton and synthetic yarns. The process can be applied to substantially 100% cotton textiles, cotton-synthetic fiber blends, and especially to cotton-polyester blend textiles, which represent the largest group of textile waste. 
With regard to claims 2 and 3 which are directed to a method according to claim 1, wherein the one or more further processing steps to which the first cellulose solution is directed comprises a dry-jet wet spinning step, wherein:
•    the first cellulose solution is placed in a spinning unit,
•    heated to a temperature in the range of 30 to 100°C, (and 40 to 95oC),
•    extruded through a spinneret into a coagulation bath to provide the cellulose filaments. Note paragraphs [0002] - [00013], [0015], [016] [0022] [0023] [0031]  and claim 1 also see paragraph [0028] which discloses a mixture of cellulose and the solvent is then preferably heated to a temperature in the range 40-120.degree. C. to allow the dissolution of cellulose. A skilled person can easily determine suitable conditions for achieving cellulose dissolution. 
claim 4, wherein the cellulose filaments are collected on a godet,  note [0021] which recites “the cotton textile undergoes a size reduction treatment before the dissolution step. Typically, textile materials containing cotton, fabric, yarn, fibers have a fiber length>5 mm to 100 mm. During the size reduction step the fiber length is reduced to 5 mm or less. Size reduction can suitably be done in a cutting mill or a shredder. The size is determined by using a sieve in the mill with a predetermined screen size. 
With regard to claim 5, wherein the coagulation bath contains water at a temperature in the range of 5 to 25oC see claims 2 and 3 above.
With regard to claims 6 - 9 further comprising
•    carrying out a first polyester purification step wherein the first residue comprising polyester is mixed with a second portion of the super base-based ionic liquid to dissolve a second portion of cellulose and form a second cellulose solution and a second residue comprising polyester,
•    removing the second residue comprising polyester from the second cellulose solution, and
•    coagulating the second portion of cellulose in the second cellulose solution and directing the coagulated second portion of the cellulose obtained-to the one or more further processing steps. 
Note that paragraphs [0031] discloses a cellulose solution is pumped through spinnerets. The spinneret is pierced with small holes; when the solution is forced through these, long strands of fiber come out. The fibers are then immersed in another solution of an amino oxide, which sets the fiber strands. The formed fibers are then typically up to 98% of the NMMO is recovered. Since there is little waste product, this process is relatively eco-friendly. Note also examples 1-4 with regard to applicant’s claims 7-9.
With regard to claim 10, wherein the material comprising a blend of cellulose and polyester comprises a blend of cellulose and polyester in a ratio of 50:50 to 80:20. Note paragraphs [0020] and [0021] where the cellulose material may be 85% -100%. 
With regard to claim 11, wherein the material is pretreated prior to the first mixing step to adjust the degree of polymerization (DP) of the cellulose. Note abstract and paragraphs [0001]-[0013]. 
With regard to claims 12-15 wherein mixing step is carried out at a temperature in the range of 25°C, carried out for a period of time in the range of 30 minutes to 6 hours, by press filtration, a temperature in the range of 50°C to 90oC.  see examples 1-4. 
With regard to claim 16, wherein -water and the super base-based ionic liquid used in the method are recovered by thin film evaporation. The reference clearly states throughout that, abstract, paragraphs [0001]-[0013], that other steps may be incorporated therein. Generally, it is prima facie obvious to select a known material (or process step) for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
With regard to claim 17, wherein the material comprising a blend of cellulose and polyester comprises a cellulose component selected from the group consisting of cotton, viscose, Lyocell fiber, and a mixture thereof. See paragraph [0031] “For producing cellulose fibers from the cellulose solution any conventional cellulose spinning process can be used. An example of a suitable cellulose spinning process is a Lyocell process.”
With regard to claim 18, wherein the super base-based ionic liquid w-comprises an acetate selected from the group consisting of DBNH OAc and mTBDH OAc. See paragraph [0036] When exo-acting cellulase (Cellobiohydrolase I from Hypocrea jecorina, EC Number 3.2.1.91 Sigma Aldrich, process conditions: 7.7 U for 500 mg cellulose, 100 mM acetate, buffer, pH 5.0, 50.degree. C.) is used as the enzyme, the measured DP is 1869 (-5%). Hard clusters of fibers are formed and the cellulosic sample is not well dispersed in the buffer. 
With regard to claims 19 and 20 directed to a Microfibers produced by the method according to claim 1. wherein the microfibers have a titer -below 1 dtex, wherein the fibers have a tenacity of > 35 CNtex-1 and a wet-to-dry strength ratio of 0.8 or higher. See Examples 1-4. 
Thus, in view of the above, US Pub 20190338466 discloses the method as disclosed by applicants containing each of the limitations as disclosed except for the specific parameters ranges such as temperature, ratios and titers etc and the step of prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). With regard to coagulation, since the reference clearly states that the reference is not limited or bound, such known methods, i.e. coagulation, would have been obvious to the skilled artisan. 
In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5 the recited “to any of claims 2” is unclear and should be rewritten.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765